Case 8:21-cv-00228-JLS-ADS Document 28 Filed 07/21/21 Page 1 of 6 Page ID #:576

  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL
                                                                         JS-6
 Case No. 8:21-cv-00228-JLS-ADS                                       Date: July 21, 2021
 Title: Hui Peng v. Dong Li

 Present:
 Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                              N/A
         Deputy Clerk                                          Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR
 DEFENDANT:

               Not Present                                    Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING PLAINTIFF’S
              MOTION TO REMAND TO STATE COURT (Doc. 10)

        Before the Court is a Motion to Remand brought by Plaintiff. (Mot., Doc. 10.)
 Defendants opposed, and Plaintiff replied. (Opp., Doc. 25; Reply, Doc. 26.) Having
 taken the matter under submission, considered the parties’ arguments, and for the reasons
 below, the Court GRANTS Plaintiff’s Motion and REMANDS this matter to state court.

    I.      BACKGROUND
        On February 13, 2020, Plaintiff Hui Peng (“Plaintiff”) filed this action against
 Defendant Dong Li (“Defendant”) in Orange County Superior Court, alleging the
 following California law claims: (1) intentional fraud/deceit; (2) conversion; and (3)
 breach of fiduciary duty. (See Compl., Doc. 1-2.) In brief, the Complaint alleges that
 Defendant induced Plaintiff to sell all her shares in a California company called Leoch
 Battery Corporation (“LBC”) by making material misrepresentations about the
 transaction. (Compl. ¶¶ 5-28.) On February 24, 2020, Plaintiff attempted to serve the
 Complaint and Summons on Defendant by substitution at the offices of LBC in Foothill
 Ranch, Orange County, California. (Buxbaum Decl., Doc. 10, ¶ 3.) On August 24, 2020,
 the Superior Court the granted Defendant’s motion to quash the service of summons and
 complaint. (Id. ¶ 4.) Plaintiff re-effected service on December 1, 2020. (Id. ¶ 7.)
        On February 2, 2021, Defendant removed the action to this Court, invoking
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
Case 8:21-cv-00228-JLS-ADS Document 28 Filed 07/21/21 Page 2 of 6 Page ID #:577

  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00228-JLS-ADS                                        Date: July 21, 2021
 Title: Hui Peng v. Dong Li

 diversity jurisdiction. (See Notice of Removal (“NOR”), Doc. 1.) According to the
 Complaint and Notice of Removal (“NOR”), Plaintiff is a resident of California, and
 Defendant is a citizen and resident of Singapore. (NOR ¶ 7; Compl. ¶¶ 1-2.) And the
 amount in controversy exceeds $75,000 because Plaintiff alleges she did not receive
 $300,000 to which she was entitled. (NOR ¶ 8; Compl. ¶ 16.)
         Plaintiff now moves to remand this action to Orange County Superior Court,
 arguing that (1) removal was untimely because Defendant removed the action more than
 30 days after service of the complaint in violation of 28 U.S.C. Section 1446 (b), and
 (2) the case should be remanded because it was consolidated for all purposes with two
 others pending in Orange County Superior Court. (See generally Mot.)

    II.     LEGAL STANDARD
         The removal statute provides that “notice of removal of a civil action or
 proceeding shall be filed within 30 days after the receipt by the defendant, through
 service or otherwise, of a copy of the initial pleading setting forth the claim for relief
 upon which such action or proceeding is based, or within 30 days after the service of
 summons upon the defendant if such initial pleading has then been filed in court and is
 not required to be served on the defendant, whichever period is shorter.” 28 U.S.C. §
 1446 (b)(1) (“Section 1446”).
         “The removal statute is strictly construed, and any doubt about the right of
 removal requires resolution in favor of remand. The presumption against removal means
 that ‘the defendant always has the burden of establishing that removal is proper.’”
 Moore–Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir.2009). “Section
 1446(b)’s time limit is mandatory such that a timely objection to a late petition will
 defeat removal.” Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1142 n. 4 (9th
 Cir. 2013) (internal citations and quotation marks omitted).
         The Supreme Court has made clear that “a named defendant’s time to remove is
 triggered by simultaneous service of the summons and complaint, or receipt of the
 complaint, ‘through service or otherwise,’ after and apart from service of the summons,
 but not by mere receipt of the complaint unattended by any formal service.” Murphy
 Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999) (emphasis added).


 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            2
Case 8:21-cv-00228-JLS-ADS Document 28 Filed 07/21/21 Page 3 of 6 Page ID #:578

  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00228-JLS-ADS                                         Date: July 21, 2021
 Title: Hui Peng v. Dong Li

    III.    DISCUSSION

         Plaintiff’s primary argument is that removal was untimely under Section 1446 and
 that the action therefore must be remanded. (Mot. at 5); see Kuxhausen, 707 F.3d at 1142
 n. 4 (Section 1446(b)’s time limit is mandatory).1 Specifically, Plaintiff argues that she
 served Defendant with the summons and complaint on December 1, 2020, and that the
 deadline for removal was therefore December 31, 2020. Accordingly, Plaintiff argues,
 Defendant’s removal of the action, dated February 2, 2021, is untimely. (Mot. at 5.)
         In support of her motion, Plaintiff attaches declarations by two process servers—
 one in Hong Kong and the other in Singapore. The process server in Hong Kong attests
 that, on December 1, 2020, after attempts at personal service failed, he served Defendant
 through various means, including by leaving the summons and complaint in a mailbox at
 Defendant’s residential address, and by mailing the summons and complaint to
 Defendant’s residential and office addresses. (Choi Ka Kiu Decl., Ex. A to Mot., Doc.
 10.) The process server also attests that he effected service on Defendant in accordance
 with Hong Kong law, which allows service by post, among other methods (Id. at 5.) The
 Singapore process server similarly attests that, after attempting personal service, he sent
 the summons and complaint to Defendant’s residential and business addresses in
 Singapore by registered mail. (Nagarajah Decl., Ex. A to Mot., Doc. 10 at ECF Page 47.)
 In support, the process server attaches a tracking slip that indicates the materials were
 delivered on December 4, 2020. (Tracking Sheet, Doc. 10 at ECF Page 98.) The
 Singapore process server also served Defendant by substituted service on December 2,
 2020 by delivering the complaint and summons to a staff member at Defendant’s place of
 business. (Nagarajah Decl. at 1.) The staff member acknowledged receipt and accepted
 service on Defendant’s behalf. (Id.)
         In his opposition, Defendant—the party who bears the burden of proving removal
 was timely—does not dispute that Plaintiff’s service in early December was effective.
 (See Opp. at 5 (“Peng effected service on Dong Li at locations in Hong Kong and
 Singapore.”).) Instead, Defendant argues that, at the time of service in Singapore and
 Hong Kong, he was in mainland China, and that he and his counsel did not receive the

        1
         As explained below, the Court finds that the action must be remanded because removal
 was untimely; therefore, the Court does not reach Plaintiff’s other argument for remand.
 ______________________________________________________________________________
                               CIVIL MINUTES – GENERAL                                     3
Case 8:21-cv-00228-JLS-ADS Document 28 Filed 07/21/21 Page 4 of 6 Page ID #:579

  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00228-JLS-ADS                                        Date: July 21, 2021
 Title: Hui Peng v. Dong Li

 complaint until January 11, 2021, when Plaintiff filed the proof of service. (Opp. at 5.)
 Accordingly, Defendant argues, the Notice of Removal filed on February 3, 2020, was
 within Section 1446’s 30-day deadline. In support, Defendant cites a number of non-
 binding district court decisions for the proposition that “Section 1446 requires that a
 timely notice of removal be filed within thirty days of the receipt of the pleading by the
 defendant, rather than thirty days from the date of purported service.” (Opp. at 4 (citing
 e.g., Dielsi v. Falk, 916 F. Supp. 985, 989 (C.D. Cal. 1996) (“a majority of courts hold
 that the 30 day period begins when a Defendant receives a copy of the Complaint”)
 (emphasis in original).)
         However, the case law Defendant relies on pre-dates Murphy Brothers v. Michetti
 Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999), and addresses a separate issue, namely
 whether receipt of the complaint in advance of formal service starts the removal clock.
 The Supreme Court granted certiorari in the Murphy Brothers case because lower courts
 were divided on the question of whether service of process is a prerequisite for the
 running of the 30-day removal period under Section 1446. Murphy Bros., 526 U.S. at
 349. Reversing the Eleventh Circuit, the Supreme Court held that informal receipt of the
 complaint prior to service does not start the clock for removal. Rather, the Supreme
 Court held, “a named defendant’s time to remove is triggered by simultaneous service of
 the summons and complaint, or receipt of the complaint, ‘through service or otherwise,’
 after and apart from service of the summons, but not by mere receipt of the complaint
 unattended by any formal service.” Id. at 347–48. The first part of that holding is
 instructive here. That is, in interpreting Section 1446, the Supreme Court made clear that
 service of the complaint along with the summons is enough to trigger the removal period.
 The Supreme Court then went on to address how the removal clock is triggered when the
 complaint is delivered to a named defendant “after and apart from service of the
 summons,” but that is not the situation here.
         Here, Defendant was served with the summons and complaint through certified
 mail at his residence and his place of business in Singapore and Hong Kong. And the
 process server in Singapore attests that a staff member at Defendant’s place of business
 informed him that he was in mainland China, but accepted the summons and complaint
 on his behalf. (Nagarajah Decl. ¶ 2.) Defendant does not argue Plaintiff’s means of
 service was defective. Allowing a properly-served Defendant to extend the time for
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            4
Case 8:21-cv-00228-JLS-ADS Document 28 Filed 07/21/21 Page 5 of 6 Page ID #:580

  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00228-JLS-ADS                                             Date: July 21, 2021
 Title: Hui Peng v. Dong Li

 removal by citing extended travel would thwart Murphy Brothers instruction that
 “[u]nless a named defendant agrees to waive service, the summons continues to function
 as the sine qua non directing an individual or entity to participate in a civil action or
 forgo procedural or substantive rights.” Murphy Bros., 526 U.S. at 345. A rule that
 requires inquiring into when a defendant actually received the summons and complaint in
 each case—even when defendant is properly served through certified mail or substituted
 service—would result in uneven application of Section 1446. Accordingly, the Court
 concludes that Defendant has failed to carry his burden of showing that removal was
 timely. Accord RIH Acquisitions MS II v. Clarke Power Servs., Inc., 489 F. Supp. 2d
 597, 600 (N.D. Miss. 2007) (finding defendant had failed to carry its burden and
 remanding action over defendant’s argument that removal was timely because its agent
 for service of process was on a business trip and did not find a copy of the complaint on
 his desk until five days after it was served).2
         Finally, Defendant also argues that, even if removal was untimely, “untimely
 removal is a procedural defect, which Plaintiff waived by affirmatively pursuing
 litigation in this Court after removal.” (Opp. at 6.) As examples of affirmative litigation
 conduct, Defendant cites Plaintiff’s refusal to stipulate to postponing Defendant’s answer
 deadline and Plaintiff’s filing of an amended complaint. (Id.) Defendant argues that by
 forcing Defendant to file motions to dismiss, Plaintiff has engaged in affirmative
 litigation conduct in this forum that amounts to waiver of the right to object to removal
 on timeliness grounds. The Court disagrees. Plaintiff has filed only one motion to date:
 the present motion to remand the action to state court. Plaintiff filed this motion only two
 weeks after the case was removed and before Defendant filed any motion to dismiss.

        2
           In a case distinguishable from the present circumstances, the Ninth Circuit held that
 service of the summons and complaint on Defendant’s statutory agent, the state Insurance
 Commissioner, is not enough to trigger the removal period; rather, it was triggered when
 Defendant’s “designated recipient received the complaint.” Anderson v. State Farm Mut. Auto.
 Ins. Co., 917 F.3d 1126, 1128 (9th Cir. 2019). See Bad Kitty Inc. v. Guotai USA Co. Ltd., No.
 CV-19-00916-PHX-GMS, 2019 WL 1505482, at *2 (D. Ariz. Apr. 5, 2019) (distinguishing
 Anderson on the grounds that in Anderson “service upon the state Insurance Commissioner did
 not necessarily correspond with the company receiving actual notice because a number of factors
 beyond the company’s control could affect when the company received actual notice from the
 Commissioner”).
 ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                                         5
Case 8:21-cv-00228-JLS-ADS Document 28 Filed 07/21/21 Page 6 of 6 Page ID #:581

  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:21-cv-00228-JLS-ADS                                               Date: July 21, 2021
 Title: Hui Peng v. Dong Li

 Plaintiff refusal to stipulate to an extension of Defendant’s responsive deadline and her
 filing of an amended complaint in response to Defendant’s first motion to dismiss is not
 the type of affirmative litigation conduct that amounts to a waiver. Instead, Plaintiff
 litigated only to the extent necessary to preserve her rights in the event the case remained
 in federal court. The Court therefore finds that Plaintiff has not waived her right to object
 to the untimeliness of removal. See Alarcon v. Shim Inc., No. C 07-02894 SI, 2007 WL
 2701930, *2 (N.D. Cal. Sep. 13, 2007) (the “district court has broad discretion in
 deciding whether a plaintiff has waived a right to object to procedural irregularities in
 removal proceedings”).
         For the foregoing reasons, the Court finds that removal was untimely under
 Section 1446 and the action must be remanded.3

    IV.    CONCLUSION
        For the foregoing reasons, Defendant has failed to establish that removal was
 timely. Accordingly, the Court GRANTS Plaintiff’s Motion and REMANDS this action
 to the Superior Court of California, County of Orange, Case No. 30-02020-01131891-
 CU-CO-CJC

                                                                   Initials of Deputy Clerk: mku




          3
           Plaintiff cites, in passing, that 28 U.S.C. § 1447 (c) also allows “an order remanding the
 case may require payment of just costs and any actual expenses, including attorney fees, incurred
 as a result of the removal.” (Mot. at 4.) To the extent Plaintiff intends this as a request for fees
 and costs, the request is DENIED. “[A]bsent unusual circumstances, attorney’s fees should not
 be awarded when the removing party has an objectively reasonable basis for removal.”
 Martin v. Franklin Cap. Corp., 546 U.S. 132, 136 (2005). Plaintiff does not brief why removal
 was unreasonable and the Court does not find that removal was patently unreasonable so as to
 militate in favor of fees.
 ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                          6
